DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/21 has been entered.
Claims 1-18, 22, 32 have been cancelled.  Claims 29-30 have been withdrawn.  Claims 19, 23, 29, 31, 33, 35 have been amended.  Claims 19-21, 23-31, 33-36 are pending.  Claims 19-21, 23-28, 31, 33-36 are examined herein.
Applicant’s arguments have been fully considered but found not persuasive.  The rejection of the last Office Action is maintained for reasons of record and repeated below for Applicant’s convenience.
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 19-21, 23-28, 31, 33-36 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments
Examiner acknowledges Applicant’s request that the double patenting rejection be held in abeyance until allowable subject matter is identified.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19-21, 23, 31, 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Mazumder et al. “Trifluoperazine: a broad spectrum bactericide especially active on staphylococci and vibrios,” International Journal of Antimicrobial Agents 18, 2001, 403-406, of record) in view of Fisher et al. (US Patent Application 2003/0211969 A1).
The instant claims are directed to a method of preventing or treating vascular damage and/or circulatory collapse in a patient diagnosed or at risk of developing infectious purpura or purpura fulminans by administering a phenothiazine derivative of formula I.  
Mazumder et al. teach that trifluoperazine showed significant antimicrobial activity when tested against 293 strains from two Gram-positive and eight Gram-negative genera (abstract), including Staphylococcus aureus and Escherichia coli (Table 1).  Similar bactericidal action was also observed with various Gram-negative bacteria in vitro (page 405, right column, last sentence on bridging paragraph).  Moreover, trifluoperazine was found to be bactericidal against both Gram-positive and Gram-negative bacteria in vitro (page 406, bridging sentence for left and right columns).  Swiss mice infected with Salmonella typhimurium were tested by administering 15 µg trifluoperazine via intravenous injection (page 404, right column, first full paragraph).  
However, Mazumder et al. fail to disclose a patient diagnosed or at risk of developing purpura fulminans or Neisseria meningiditis.  

Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to treat purpura fulminans in a patient, caused by Salmonella, Pseudomonas, Streptococci, Bacillus, Staphylococci, Haemophilus, or Neisseria meningococcemia, as taught by Fisher et al., by administering trifluoperazine, as taught by Mazumder et al.
A person of ordinary skill in the art would have been motivated to treat purpura fulminans in a patient caused by Salmonella, Pseudomonas, Streptococci, Bacillus, Staphylococci, Haemophilus, or Neisseria meningococcemia by administering trifluoperazine because Mazumder et al. teach that trifluoperazine is effective in treating various bacteria, including Salmonella, Pseudomonas, Streptococci, Bacillus, Staphylococci, Haemophilus, or Neisseria meningococcemia, all of which can potentially lead to the subject developing purpura fulminans.
The Examiner notes that the limitations drawn to “vascular damage and/or circulatory collapse” and “preventing bacterial aggregation and adhesion to human endothelial cells of type IV piliated bacteria” and “promoting clearance of type IV piliated bacteria” are obvious to occur since the claimed patient population and active agents have been taught by the cited prior art.  These limitations are considered mechanism of action that are obvious to occur in the body of the patient with the claimed bacterial infections when administered trifluoperazine.

s 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Mazumder et al. “Trifluoperazine: a broad spectrum bactericide especially active on staphylococci and vibrios,” International Journal of Antimicrobial Agents 18, 2001, 403-406, of record) in view of Fisher et al. (US Patent Application 2003/0211969 A1), as applied to claims 19-21, 23, 31, 33-36, and further in view of Aulakh et al. (US Patent Application 2015/0266867 A1).
The instant claims are directed to a method of preventing or treating vascular damage and/or circulatory collapse in a patient diagnosed or at risk of developing infectious purpura or purpura fulminans by administering a phenothiazine derivative of formula I and the beta-lactam antibiotic, cephalosporin.  
Mazumder and Fisher et al. teach as discussed above, however, fail to disclose the beta-lactam antibiotic, cephalosporin.
Aulakh et al. teach methods of treating bacterial infections caused by Gram-negative bacteria, such as Salmonella, Pseudomonas, or Neisseria (paragraphs 0041-0044).  Various therapeutic agents are discussed, including beta-lactams (paragraph 0047-0048), such as cephalosporin (paragraph 0220).  Simultaneous or sequential administration is taught as an intravenous or intramuscular administration (paragraph 0234-0235).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to combine cephalosporin, as taught by Aulakh et al., with trifluoperazine, in the method of treating 
purpura fulminans in a patient with Neisseria meningiditis, as taught by Mazumder and Fisher et al.

"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... The idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Response to Arguments
	Applicant argues that Mazumder does not teach or suggest any effect associated to thioridazine.  Further, Mazumber does not teach or suggest any effect of trifluoroperazine on a bacterial strain chosen from Neisseria, Streptococcus, or Haemophilus.  Furthermore, Applicant argues that the theoretical combination of Mazumber and Fisher does not disclose the use of thioridazine for preventing or treating vascular damage in a patient with infectious purpura or purpura fulminans.
This is not persuasive because the claimed phenothiazine is not limited to thioridazine, but is merely in a list that includes trifluoperazine, which is taught by Mazumber.  With regard to the effects, the limitations drawn to “vascular damage and/or circulatory collapse” and “preventing bacterial aggregation and adhesion to human 
	Applicant’s arguments herein are related to the mechanism of action of an agent in the treatment.  Note that the mechanism of action of an agent in the treatment, by itself, does not have a bearing on the patentability of the invention if the method steps are already known even though applicant has proposed or claimed the mechanism.  Applicant’s recitation of a new mechanism of action for the prior art method will not, by itself, distinguish the instant claims over the prior art teaching the same or nearly the same method steps.
	Moreover, the Examiner respectfully submits that the cited prior art does teach and/or suggest all the limitations of the claims.  In response to applicant’s arguments against the references, one cannot show nonobviousness by attacking references individually where the rejections are based on the combination of references.  See In re Keller, 642 F. 2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F. 2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

This is not persuasive because Applicant is reminded that Neisseria meningitidis was already taught by the Fisher reference.  Since both Aulakh and Fisher teach the same genus of bacteria that causes purpura or purpura fulminans, one of ordinary skill in the art would reasonably expect that any specific species of Neisseria would also develop into purpura or purpura fulminans, absent a showing of unexpected results.  In other words, if the cited prior art teaches treating Neisseria gonorrhoeae, one of ordinary skill in the art would also have had a reasonable expectation of success in treating another species of the same genus, namely Neisseria meningitides, absent a showing of unexpected results.
Examiner notes that this is a typical genus/species situation.  Once a prima facie case of obviousness is established, the burden is shifted to the Applicant for objective evidence for nonobviousness.  See MPEP 2144.08.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571)-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.


/Yong S. Chong/Primary Examiner, Art Unit 1627